                          Case 1:20-cv-03023-LJL Document 5 Filed 04/14/20 Page 1 of 1
AO 121 (Rev. 06/16)
TO:

                  Register of Copyrights                                                               REPORT ON THE
                   U.S. Copyright Office                                                       FILING OR DETERMINATION OF AN
                101 Independence Ave. S.E.                                                            ACTION OR APPEAL
                Washington, D.C. 20559-6000                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        G ACTION               G APPEAL                                   United States District Court for the Southern District of New York
DOCKET NO.                          DATE FILED                            Daniel Patrick Moynihan United States Court House
      1:20-cv-03023                           4/14/2020                   500 Pearl Street New York, New York 10007
PLAINTIFF                                                                             DEFENDANT
GROSSMAN ENTERPRISES LLC                                                              HUBBARD BROADCASTING, INC., REELZCHANNEL, LLC,
                                                                                      AMS PICTURES, INC., ZUMA PRESS, INC.,
                                                                                      SHUTTERSTOCK, INC., REX FEATURES LIMITED, GETTY
                                                                                      IMAGES, INC., NYP HOLDINGS, INC., and JOHN DOES 1-100

       COPYRIGHT
                                                                TITLE OF WORK                                                AUTHOR OR WORK
    REGISTRATION NO.

1 VAu-1-198-322                      Durst Photos Vol. 1, Robert Durst, Kathie Durst & Susan Berman                 Henry Grossman

2 VA 1-945-060                      Robert and Kathie Durst with Susan Berman                                       Henry Grossman

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill             G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                                AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                       DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                              DATE



                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),       3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                    mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
